Exhibit 10.1

 

UNITED STATES CELLULAR CORPORATION

 

GUIDELINES FOR THE DETERMINATION OF ANNUAL BONUS

FOR PRESIDENT AND CHIEF EXECUTIVE OFFICER

(Effective for Performance Years Commencing

On or After January 1, 2008)

 

I.      PURPOSE

 

·                        To provide incentive for the President and Chief
Executive Officer (the “President”) of United States Cellular Corporation (the
“Company”) to extend his best efforts toward achieving superior results with
respect to Company performance;

 

·                        To reward the President in relation to his success in
meeting and exceeding performance targets and otherwise contributing to the
success of the Company; and

 

·                        To help the Company retain the President, a talented
leader in a position of critical importance to the success of the Company.

 

II.    BONUS AMOUNT

 

The Chairman of the Company (the “Chairman”) in his sole discretion determines
whether an annual bonus will be payable to the President for a performance year
and, if so, the amount of such bonus.  Factors that may be considered by the
Chairman in making such determination include the following:

 

·                        the level of achievement of the Company, on a
short-term and long-term basis, measured against performance objectives and
compared with that of peer companies;

 

·                        the President’s individual performance, on a short-term
and long-term basis, with respect to his leadership of the Company, the
development and maintenance of effective working relationships across the
enterprise, his stated personal objectives and his other duties and
responsibilities;

 

·                        the total cash compensation paid to chief executive
officers of peer companies, including those which are divisions or subsidiaries
of parent companies; and

 

·                        other factors that the Chairman in the exercise of his
judgment and discretion determines relevant.

 

No single factor shall be determinative and no factor shall be applied
mechanically to calculate any portion of the President’s bonus.  The entire
amount of the bonus is discretionary.  The President shall have no right or
expectation with respect to any bonus until the Chairman has determined whether
a bonus will be paid for a performance year, and any such bonus is not earned or
vested until the date the bonus is paid.

 

III.   BONUS PAYMENT

 

Any bonus awarded with respect to a performance year shall be paid during the
period commencing on the January 1 immediately following the performance year
and ending on the March 15 immediately following the performance year. 
Notwithstanding the foregoing, in the event that payment by such March 15th is
administratively impracticable and such impracticability was unforeseeable (in
each case, such that the payment continues to qualify as a “short-term deferral”
within the meaning of section 409A of the Internal Revenue Code), payment will
be made as soon as administratively practicable after such March 15th, but in no

 

--------------------------------------------------------------------------------


 

event later than the December 31 immediately following the performance year. 
Payment will be in the form of a lump sum.

 

Notwithstanding any provision of these guidelines to the contrary, the President
does not have a legally binding right to a bonus unless and until the bonus
amount, if any, is paid.

 

IV.   AMENDMENT AUTHORITY

 

The Chairman reserves the right to amend the guidelines set forth herein at any
time for any reason.

 

APPROVED by the CHAIRMAN of UNITED STATES CELLULAR CORPORATION on this
                     day of                                     , 2008.

 

 

 

 

 

LeRoy T. Carlson, Jr.

 

2

--------------------------------------------------------------------------------